                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  SUEANN BECK,

                   Plaintiff,




   vs.                                                      Case No. 18-1308-EFM-TJJ

  FIGEAC AERO NORTH
  AMERICAN, INC.,

                   Defendant.




                                MEMORANDUM AND ORDER

         This case involves a motion to dismiss for failure to state a claim for which relief can be

granted made by Figeac Aero North American, Inc. (“Figeac”). SueAnn Beck alleges her

employer, Figeac, discriminated against her on the basis of her American national origin. For the

following reasons, the Court concludes that Beck has adequately alleged that Figeac violated Title

VII under the following theories: creating a hostile work environment, retaliation, and constructive

discharge. However, Beck has not stated a claim that Figeac failed to conciliate because employers

do not have a duty to conciliate. Therefore, Figeac Aero North American, Inc.’s motion to dismiss

(Doc. 6) is granted in part and denied in part.
                              I.       Factual and Procedural Background1

       Beck worked as a buyer for Figeac from January to April, 2017. Beck, who is American,

alleges that during that time her manager, Hocine Benaoum, who is French, referred to some

employees as “stupid Americans,” referred to American employees as “f*cking stupid,” and

referred to one employee as “nothing but a God D*mned American buyer.” Beck alleges that

Benaoum displayed violent tendencies toward American employees but not French employees,

stating that Benaoum would regularly “strike tables, walls, and other things while screaming at

American employees.” Finally, Beck alleges that Benaoum placed “unworkable expectations on

American employees, but not French employees.” Beck never specifies how many of the

employees under Benaoum’s supervision were American, French, or some other nationality.

       Beck complained to the company’s Human Resources Department (“HR”) multiple times

about Benaoum’s conduct.             According to Beck, the HR representative “acknowledged the

harassment and the discrimination towards Americans” but told Beck “that’s just the way

[Benaoum] is.” Subsequently, on April 7, Figeac placed Beck on probation. Beck alleges the

probation was “in retaliation for her complaints” against Benaoum. In response to being placed

on probation, Beck quit her job with Figeac later that day.

       Beck states that she has “exhausted all necessary administrative remedies.” She also states

that the Kansas Human Rights Commission investigated her claims and determined that Figeac

“discriminated against [Beck] on the basis of her national origin” and “retaliated against [Beck]

for complaining about discrimination.”




       1
           The facts are taken from Beck’s Complaint and are accepted as true for the purposes of this ruling.



                                                         -2-
         Beck’s Complaint alleges that Figeac discriminated against her based on her American

national origin in violation of Title VII of the Civil Rights Act of 1964 and the Kansas Act Against

Discrimination by creating a hostile work environment. Beck alleges that when Figeac gave her

probation, it was retaliating against her in violation of Title VII.                        Beck alleges Figeac

constructively discharged her by issuing the probation and creating an extremely hostile work

environment. Beck further alleges that Figeac “failed to conciliate its unlawful conduct.” Figeac

moves to dismiss all claims for failure to state a claim upon which relief can be granted.

                                               II.      Legal Standard

         Under Rule 12(b)(6), a defendant may move for dismissal of any claim for which the

plaintiff has failed to state a claim upon which relief can be granted.2 Upon such motion, the court

must decide “whether the complaint contains ‘enough facts to state a claim to relief that is plausible

on its face.’ ”3 A claim is facially plausible if the plaintiff pleads facts sufficient for the court to

reasonably infer that the defendant is liable for the alleged misconduct.4 The plausibility standard

reflects the requirement in Rule 8 that pleadings provide defendants with fair notice of the nature

of claims as well as the grounds on which each claim rests.5 Under Rule 12(b)(6), the court must

accept as true all factual allegations in the complaint, but need not afford such a presumption to

legal conclusions.6          Viewing the complaint in this manner, the court must decide whether the


         2
              Fed. R. Civ. P. 12(b)(6).
       3
         Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         4
              Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).
         5
              See Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008) (citations omitted); see also Fed. R. Civ.
P. 8(a)(2).
         6
              Iqbal, 556 U.S. at 678-79.



                                                            -3-
plaintiff’s allegations give rise to more than speculative possibilities.7 If the allegations in the

complaint are “so general that they encompass a wide swath of conduct, much of it innocent, then

the plaintiffs ‘have not nudged their claims across the line from conceivable to plausible.’ ”8

                                                  III.    Analysis

         Title VII of the Civil Rights Act of 1964 and the Kansas Act Against Discrimination

prohibit employment discrimination based on national origin that deprives or adversely affects an

employee’s status.9 Claims under Title VII are subjected to the burden-shifting framework from

McDonnell Douglas Corporation v. Green.10 Under this framework, the plaintiff must first

establish a prima facie case of discrimination.11 If the plaintiff makes this initial showing, the

burden shifts to the defendant to give a nondiscriminatory reason for the challenged actions.12 If

the defendant is able to provide a nondiscriminatory reason, the burden shifts back to the plaintiff

to show the reason the defendant gave is a mere pretext for discrimination.13 Here, Figeac argues

Beck has failed to state a prima facie case on all of her claims.

         As an initial matter, Figeac argues that Title VII does not prohibit “reverse” national origin

discrimination against Americans. The Court disagrees. Title VII prohibits discrimination on the



         7
           See id. (“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a
sheer possibility that a defendant has acted unlawfully.” (citation omitted)).
         8
             Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 570).
         9
             29 C.F.R. § 1606.2; 42 U.S.C. § 2000e-2(a), (b); K.S.A. 44-1001.
        10
           411 U.S. 792, 802–804 (1973); see also Douglas v. JC Penny Logistics Ctr., 2010 WL 5139856, at *4 (D.
Kan. 2010).
         11
              McDonnell Douglas, 411 U.S. at 802–04.
         12
              Id.
         13
              Id.



                                                          -4-
basis of a person’s national origin, which is where the person was born or where her ancestors

came from.14 Although Title VII’s purpose is to erase disadvantage of minorities, so called

“reverse discrimination” or discrimination against the majority is also prohibited.15 Granted, the

Court is unaware of any binding authority that has addressed reverse discrimination in the context

of national origin discrimination claims; courts have allowed Title VII reverse discrimination

claims in other contexts and the Court concludes that the same reasoning applies here.16 A party

claiming reverse discrimination must bring sufficient background evidence to show (1) the

employer is abnormal in that it discriminates against the majority or (2) but for the plaintiff’s status,

the challenged actions would not have occurred.17

        Beck has brought enough factual allegations to plausibly claim that she is protected by

Title VII. The complaint adequately alleges that Benaoum discriminated against Americans

because of the disparaging remarks he made and the violent tendencies he portrayed. According

to the complaint, HR indicated it knew of and would not do anything about Benaoum’s

discriminatory behavior. Assuming that is true, Figeac was complicit Benaoum’s discriminatory

conduct. Based on these facts, it is plausible that Figeac is an abnormal employer because it

discriminates against the majority. Having determined that Beck can bring a Title VII claim for



        14
             Espinoza v. Farah Manufacturing Co., 414 U.S. 86, 88 (1973).
         15
            McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 280 (1976) (holding Title VII prohibits
discrimination against the majority as well as the minority).
        16
           See McDonald, 427 U.S. at 278–79 (allowing Title VII claims for reverse race discrimination); Douglas,
2010 WL 5139856 at *4–5 (allowing Title VII claims for reverse gender discrimination); Argo v. Blue Cross & Blue
Shield of Kansas, Inc., 452 F.3d 1193, 1201 (10th Cir. 2006) (allowing Title VII claims for reverse gender
discrimination); see also Notari v. Denver Water Dep’t, 971 F.2d 589–90 (allowing Title VII claims for reverse race
discrimination) (10th Cir. 1992).
         17
            Douglas, 2010 WL 5139856 at *4–5; see also Notari, 971 F.2d at 589–90 (10th Cir. 1992); Argo, 452 F.3d
at 1201 (10th Cir. 2006).



                                                        -5-
national origin discrimination, the Court will now consider Beck’s four claims, specifically:

hostile work environment, retaliation, constructive discharge, and failure to conciliate.

A.       Hostile Work Environment

         After showing she is protected under Title VII, Beck must show: (1) she was subject to

unwelcome harassment, (2) the harassment was based on the her national origin, and (3) the

harassment was so severe or pervasive that it changed the terms, conditions, or privileges of her

employment and created an abusive work environment .18 To be the subject of harassment, a

plaintiff does not need to show the discriminatory conduct was directed at the plaintiff but only

that the plaintiff observed the conduct.19 The conduct requires more than “run-of-the-mill boorish,

juvenile, or annoying behavior”—rather, severe discriminatory conduct must permeate the

workplace.20 The Court must look at all the circumstances to determine the harassment’s severity,

including: frequency of the conduct and whether the conduct is physically threatening or

humiliating rather than a mere utterance.21

         Beck has brought enough factual allegations to plausibly claim hostile work environment

under Title VII. Although it is unclear from Beck’s allegations how frequently Benaoum displayed



         18
              Unal v. Los Alamos Public Schools, 638 Fed.App’x. 729, 735–36 (10th Cir. 2016).
         19
           Id. at 735 (citing Tademy v. Union Pac. Corp., 614 F.3d 1132, 1146 (10th Cir. 2008)); Hernandez v. Valley
View Hosp. Ass’n, 684 F.3d 950, 957–58 (10th Cir. 2012); E.E.O.C. v. PVNF, L.L.C., 487 F.3d 790, 798 (10th Cir.
2007) (“We have never held, nor would we, that to be subjected to a hostile work environment the discriminatory
conduct must be both directed at the victim and intended to be received by the victim.”); see also Ramirez v. GEO
Group, Inc., 655 F.Supp.2d 1170, 1182 (D. Colo. 2009) (explaining plaintiff must have at least heard the defendant’s
foul language herself).
         20
            Morris v. City of Colorado Springs, 666 F.3d 654, 663–64 (10th Cir. 2012) (citing Faragher v. City of
Boca Raton, 524 U.S. 775, 788 (1998); Hall v. U.S. Dep’t of Labor, 476 F.3d 847, 851 (10th Cir. 2007)); see also
Jones v. Barnhart, 349 F.3d 1260, 1268 (10th Cir. 2003) (holding that a plaintiff must assert more than a few isolated
incidents).
         21
              Harris v. Forklift Systems, Inc., 510 U.S. at 23 (1993).



                                                            -6-
his discriminatory conduct, it was evidently frequent enough that Figeac’s HR representative

recognized the manager would harass and discriminate against Americans. Additionally, during

Beck’s approximately three-month employment, Beck noted multiple instances of Benaoum’s

disparaging remarks and noted regular instances of the violent conduct. This suggests the conduct

complained of was ongoing rather than isolated incidences. If Benaoum hit tables, walls, and other

things while screaming at Americans, he was physically threatening. Furthermore, it is certainly

plausible that the conduct was based on national origin because Beck alleges Benaoum yelled at

and physically threatened American employees only. Therefore, the Court denies Figeac’s motion

to dismiss Beck’s hostile work environment claim.

B.      Retaliation

        Title VII prohibits employer retaliation when an employee has opposed an employment

practice prohibited by Title VII.22 To state a prima facie case for retaliation, Beck must show: (1)

she engaged in protected opposition to discrimination, (2) a reasonable employee would find the

challenged action materially adverse, and (3) the protected opposition caused the materially

adverse action.23 The term “oppose” has the ordinary meaning as to resist, confront, or contend

against.24 Communication by an employee to an employer that the employee believes the

employer has engaged in employment discrimination is almost always opposition.25 Protected

opposition requires that the plaintiff reasonably believed she was opposing an unlawful act


        22
             42 U.S.C. § 2000e-3(a).
        23
             Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012); Argo, 452 F.3d at 1202 (applying the
test to allegations of reverse discrimination).
        24
          Crawford v. Metropolitan Government of Nashville and Davidson County, Tenn., 555 U.S. 271, 276 (2009)
(quoting Perrin v. United States, 444 U.S. 37, 42 (1979)).
        25
             Id.



                                                       -7-
prohibited by Title VII.26 A reasonable employee will find the action materially adverse when the

action might dissuade the reasonable worker from making or supporting a discrimination claim.27

Figeac has only argued that Beck failed to bring facts to plausibly claim the first two elements.

         The Court concludes that Beck has stated a plausible claim of retaliation. First, Beck

alleges she complained to HR about Benaoum’s discriminatory conduct which is a communication

from employee to employer that the employer has engaged in employment discrimination.

Furthermore, Beck believed Benaoum’s conduct was prohibited by Title VII. So, when Beck

complained to HR, the complaint was a protected opposition to discrimination. Second, when

Beck received probation, this was materially adverse action. Figeac argues receiving probation is

a mere warning which does not constitute a materially adverse action. The Court disagrees because

probation is a negative disciplinary action an employer can take to dissuade an employee.28 A

reasonable employee might be dissuaded from making or supporting a discrimination claim by

receiving probation. Therefore, the Court denies Figeac’s motion to dismiss Beck’s retaliation

claim.




         26
            See Crumpacker v. Kansas Dept. of Human Resources, 338 F.3d 1163, 1171 (10th Cir. 2003); see also
Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016) (cited in Defendant’s motion); see also Bennett
v. Wilson Senior Care, Inc., 2018 WL 4443118, at *4 (D.S.C. Sept. 18, 2018) (holding plaintiff complaining of
discriminatory acts based on sex was a protected opposition under Title VII) (cited in Defendant’s motion).
         27
            Thompson v. North American Stainless, LP, 562 U.S. 170, 174 (2011); Furr v. Ridgewood Surgery &
Endoscopy Ctr., LLC, 192 F. Supp. 3d 1230, 1249 (D. Kan. 2016) (suggesting the standard for retaliation is lower
than that for hostile work environment) (citing Burlington N. Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006); see
also Sharpe v. Utica Mut. Ins. Co., 756 F. Supp. 2d 230, 245 (N.D.N.Y. 2010) (holding giving a plaintiff probation
could constitute materially adverse action).
         28
              See Sharpe, 756 F. Supp. 2d at 245.



                                                         -8-
C.      Constructive Discharge

        Proving constructive discharge requires more offensive and severe work conditions than a

hostile work environment claim.29 A plaintiff must show that a reasonable person would be

compelled to resign due to conditions that were objectively intolerable created by the illegal

discriminatory conduct of the employer.30 In addition, the plaintiff must have actually resigned.31

Intolerability is an objective standard, so a plaintiff’s subjective view of the work condition is

irrelevant.32 Proving the “objective intolerability” standard requires the plaintiff meet a high

burden of proof in showing she had no reasonable choice but to quit.33 However, whether the

choice to quit was voluntary is a question of fact that cannot be decided during the pleading stage.34

        Beck has stated a plausible claim for constructive discharge. First, Beck resigned after

receiving probation. Additionally, Beck alleges she heard Benaoum make profane disparaging

comments about American employees.                    Benaoum allegedly displayed physically violent

tendencies. Furthermore, Beck alleges she received probation in retaliation to complaining of

Benaoum’s discriminatory conduct. These facts, assumed as true, might make a reasonable

employee feel compelled to resign. However, the question of whether these facts would have



        29
             Lockheed Martin Corp. v. Admin. Review Bd., U.S. Dep't of Labor, 717 F.3d 1121, 1134 (10th Cir. 2013)
        30
           Pennsylvania State Police v. Suders, 542 U.S. 129, 146–47 (2004); see also Hiatt v. Colorado Seminary,
858 F.3d 1307, 1318 (10th Cir. 2017).
        31
             Green v. Brennan, 136 S. Ct. 1769, 1777 (2016).
        32
           Hiatt, 858 F.3d at 1318 (holding that requiring plaintiff to work two extra hours each week, turn in case
notes on time, and explain sick time was not an objectively intolerable working environment) (citing Bennett v.
Windstream Commc’ns., Inc., 792 F.3d 1261, 1269 (10th Cir. 2015)).
        33
           See Steele v. City of Topeka, 2014 WL 3734185, at *2 (D. Kan. 2014); Windstream, 792 F.3d at 1269
(citing Sandoval v. City of Boulder, 388 F.3d 1312, 1325 (10th Cir.2004)).
        34
             Steele, 2014 WL 3734185 at *3.



                                                        -9-
made a reasonable employee resign is to be decided later in litigation. Therefore, the Court denies

Figeac’s motion to dismiss Beck’s constructive discharge claim because Beck has plausibly

pleaded a claim for constructive discharge.

D.     Failure to Conciliate

       Beck has not stated a claim for which relief can be granted for failure to conciliate. Under

42 U.S.C.A. § 2000e-5 and 29 C.F.R. § 1601.24(a) the EEOC must attempt to eliminate

discriminatory employment conduct by conference, conciliation, and persuasion before bringing a

lawsuit against an employer.35 Employers do not have a duty to conciliate.36 Beck has made a

complaint against her former employer Figeac and no other party. Therefore, because Figeac did

not have a duty to conciliate, the Court dismisses beck’s claim that Figeac did not conciliate.

       IT IS THEREFORE ORDERED that Figeac Aero North American, Inc.’s Motion to

Dismiss (Doc. 6) is GRANTED IN PART, DENIED IN PART

       IT IS SO ORDERED.

       Dated this 27th day of June, 2019.




                                                             ERIC F. MELGREN
                                                             UNITED STATES DISTRICT JUDGE




       35
            42 U.S.C.A. § 2000e-5; 29 C.F.R. § 1601.24(a).
       36
            See Mach Mining, LLC v. E.E.O.C., 135 S. Ct. 1645, 1651 (2015).



                                                      -10-
